DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Umebayashi (JP2015-48387).
Umebayashi sets forth ink composition comprising (component A) N-vinyl caprolactam, (component B) a monofunctional acrylate having an aromatic ring, (component C) a monofunctional acrylate having an aliphatic hydrocarbon ring, (component D) a urethane oligomer having two (meth)acrylate groups in the molecule, (component E) a polyether-modified silicone compound, (component F) an acrylic resin having a glass transition temperature (Tg) of 50°C to 100°C, (component G) a pigment, and (component H) a photopolymerization initiator. The total content of the component A to the component C is 90 wt. % or more of the whole polymerizable compounds; the total content of the component C is 25 to 60 wt. % of the amount of polymerizable compounds; and the content of the component D is 0.4 to 4.0 wt. %--see [0006] and [0011].  Said composition is taught to have a preferable viscosity of from 3 to 13 MPa*s at 25 to 50 deg. C—see [0106].
Per example 3 in Table 3, a yellow pigment ink containing the Y dispersion 1 (7.60 wt. %), TMCHA (3,3,5-trimethylcyclohexyl acrylate) (40.00 wt. %), CN962 (bifunctional aliphatic urethane acrylate oligomer) (2.00 wt. %), PEA (19.50 wt. %), NVC (N-vinylcaprolactam) (20.00 wt. %), and TPO (2,4, 6-trimethylbenzoylidiphenylphosphine oxide) was prepared (paragraphs [0140], [0141], [0145], table 3, example 3).   The overall composition is deemed to anticipate the ink composition of instant claim 1, as written, wherein the CN 962 has a TG of -38 deg. C at 25 deg. C---see PTO-892.  The N-vinylcaprolactam is deemed to anticipate applicant’s (D) component found in claims 1, 4, 8, 11, and 17.  The addition amount of 20 wt. % of said NVC is deemed to anticipate claims 1, 3, and 7. The TG of the phenoxyethyl acrylate (PEA) is inherently 5 deg. C.  The TG of trimethylcyclohexyl acrylate (TMCHA) is inherently 29 deg. C.  NVC is not reported as having a TG but a Tm, therefore it is deemed the TG is equivalent to 0 deg. C.  Thus the monofunctional monomers of the composition have a TG in the range from 0 to 30 deg. C as found in instant claims 2. As stated above the CN962, equivalent to applicants’ claimed multifunctional monomer and/or oligomer, has a TG of -38 deg. C.  The composition does not appear to comprise multifunctional monomers and/ or oligomers having a TG of 40 deg. C or 
The primary difference is Umebayashi does not expressly set forth the TG of said composition found in example 3, as described above relating to the instant claims.  However, in the overall teachings of the reference Umebayashi sets forth said viscosity can preferably be in the range of 3 to 13 MPa*s in a temperature range between 25 and 50 deg. C.  And because the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.


      Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 12, 14, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
 Said claims require the content of multifunctional monomers and/or oligomers of 40 deg. C or higher in TG is 10 % by mass or lower in all the photopolymerizable compounds.  It is not clear if applicant intends to further include multifunctional monomers and/or oligomers of 40 deg. C or higher in Tg in amounts from 0 to 10 wt. %, i.e., optional multifuntional monomers and/or oligomers; since the composition, as written in the independent claims does not require said compounds but instead requires multi-functional monomers and/or oligomers having a Tg of 10 deg. C or lower.  Clarification is requested. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 9, 12, 14, 18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Said above cited claims require the content of multifunctional monomers and/or oligomers of 40 deg. C or higher in Tg is 10 % by mass or lower in all the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc